Citation Nr: 9924133	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-22 591	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth W. Ebener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1945.  This appeal arises from a February 1997 rating 
decision in which the RO increased the disability rating for 
pleural cavity injury residuals due to a shell fragment wound 
from 40 percent to 60 percent, but denied a total disability 
rating based on individual unemployability due to service-
connected disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has a high school education and occupational 
experience in farming and construction; he last worked in 
1970.

3.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's military Separation Qualification 
Record shows that, prior to service, he was a farmer; raising 
corn, cotton, and tobacco, caring for livestock and cutting 
wood for fuel.  His secondary occupation was general 
carpentry work in building construction.  The service medical 
records show that the veteran sustained a severe, penetrating 
shell fragment wound to the right chest in combat in June 
1944.  The point of entry of the missile was the right 
lateral chest wall, in the region of the eighth rib, 
posterior axillary line, transversing the pleural cavity and 
lodging in the lower lobe of the right lung.  The wound 
caused severe right pleural adhesions.  The veteran underwent 
a right thoracotomy with resection at the ninth right rib and 
foreign body removal in December 1944.  He was discharged in 
January 1945, pursuant to a Certificate of Disability for 
Discharge.  

In a January 1945 disability claim application, the veteran 
indicated that he completed the tenth grade.  On VA 
examination in June 1945, the veteran reported that he had 
not worked since separation from service, and did not feel 
able to resume his former occupation.  His chest was broad 
and flat, with a slight retraction of the lower end of the 
sternum.  There were two post-operative lateral scars about 
six inches in length over the courses of the eighth and ninth 
ribs.  The ninth rib appeared to have been resected.  Records 
indicated that the scars resulted from an operation for 
removal of a shell fragment in the lower lobe of the right 
lung.  Scars appeared to be well healed and did not appear to 
be tender or attached.  Expansion was diminished over the 
lower right chest.  Fremitus was within normal limits.  The 
right lung demonstrated diminished resonance over the axilla 
and base while the left lung was resonant throughout.  
Diagnoses were right chest and lung gunshot wound, chronic 
fibrous adhesive right pleurisy and postoperative right chest 
cicatrices.  The same physician examined the veteran again in 
July 1946, with the same diagnoses.  

In July 1946, the RO awarded service connection for left 
pleural cavity injuries with adhesions, left thoracotomy, and 
removal of a foreign body.  The initial disability rating was 
100 percent from January 1945; reduced to 50 percent from 
September 1946.  

In a medical and industrial history prepared for VA and 
received in June 1947, the veteran reported that he had 
increased pains around his heart and was unemployed due to 
his disability.  In a July 1947 rating decision, the RO 
awarded service connection and assigned a 10 percent rating 
for a right posterior chest shell fragment wound scar.  

A July 1970 VA hospital discharge summary included the 
veteran's complaint of longstanding weakness, which had been 
increasing for five to ten years.  He was able to work as a 
carpenter for five days out of the week but, simply slept on 
weekends.  He reported dyspnea on exertion of moderate nature 
and had episodes of chest fluttering.  Following clinical 
evaluation, including pulmonary function studies and 
cardiological evaluation, the diagnoses were rheumatic heart 
disease, mitral insufficiency, and mild obstructive lung 
disease.  

A VA social survey, dating from February and March 1971, 
included the veteran's reported history of employment as a 
subcontractor for over 20 years.  He found that the job was a 
physical and emotional strain.  He had not been working for 
the preceding six months because he felt too physically weak 
to do so and he doubted he would be able to return to such a 
taxing job.  The social worker noted that the veteran sought 
a desk job that would not be too exhausting.  

Five affidavits from acquaintances of the veteran were 
submitted to the claims folder in May 1971.  In summary, the 
affiants indicated that they had known the veteran since at 
least his return from service and he had been unable to 
obtain insurance due to his heart trouble, which prevented 
him from passing insurance medical examinations.  

In a May 1971 letter, William R. LaRoche, M.D., recalled 
examining the veteran for life insurance during the period 
dating from 1946 to 1950.  Dr. LaRoche opined, among other 
things, that the veteran was 100 percent disabled and unable 
to work due to his heart disorder.  

An October 1973 VA hospital discharge summary reported the 
veteran's complaints of increased shortness of breath and 
chest pain.  Following clinical evaluation, the diagnoses 
were moderately severe mitral regurgitation of undetermined 
etiology, mild chronic obstructive pulmonary disease (COPD), 
and anxiety neurosis.  The examiner noted that, upon his 
release from hospitalization, the veteran could resume 
activity as tolerated.  His ability to function in a 
structured job would be limited by his chronic anxiety, which 
was believed to increase his disability.  In a January 1974 
rating decision, the RO denied individual unemployability, 
concluding that the evidence demonstrated that the veteran's 
industrial impairment was limited by non-service-connected 
chronic anxiety.  

In a January 1974 letter, received in February 1974, William 
H. Granger, M.D. indicated that the veteran had rheumatic 
heart disease accompanied by moderately severe angina.  He 
also had COPD.  Dr. Granger opined that these disabilities 
created anxiety and depression, which increased the veteran's 
disability.  

VA records of medical treatment of the veteran, dating from 
January to May 1974, included his complaints of dizziness, 
loss of balance, and staggering over a prolonged period.  
Diagnoses included mitral insufficiency.  

The claims folder contains a March 1975 decision of the 
Social Security Administration (SSA), which determined that 
rheumatic heart disease, mitral insufficiency, pulmonary 
emphysema, chronic bursitis of both shoulders and mixed 
neurosis with obsessive and compulsive anxiety and chronic 
and severe depressive features were of such severity as to 
prevent the veteran from engaging in any substantial gainful 
activity as of his July 1970 admission to a VA hospital.  

In a July 1975 letter, Dr. LaRoche again opined that the 
veteran was 100 percent disabled as a result of his injury in 
service.  In a July 1975 letter, Dr. Granger noted that the 
veteran had not been able to work since 1970, and SSA had 
determined that he was completely disabled.  Dr. Granger 
opined that an unspecified disability was related to the 
veteran's service.  

In a June 1977 statement in connection with a claim not at 
issue in this appeal, the veteran's spouse indicated that he 
constantly experienced blackouts, which she contended were 
due to a lack of oxygen to his brain as a result of his heart 
disabilities.  She asserted that he constantly fell and lost 
his balance because of a lack of oxygen.  

In a December 1977 statement, Dr. LaRoche again opined that 
the veteran's injury in service had caused multiple heart 
disorders.  

In a July 1978 hearing, the veteran testified that he had had 
shortness of breath since his injury in service, but he had 
tried to overcome this and had worked in the construction 
business, building homes and church buildings.  The work 
involved a good deal of climbing, but he had been told by a 
physician that his exertions had helped preserve his 
remaining lung capacity.  

The veteran submitted his claim for a total rating due to 
individual unemployability in November 1996.  In a December 
1996 memorandum, the RO requested a medical opinion as to the 
extent to which the veteran's current lung impairment is 
related to his chest injury during service.  Records of VA 
and private medical treatment of the veteran were 
subsequently associated with the claims folder, including a 
March 1995 VA hospital discharge summary, reflecting medical 
treatment for disorders including pneumonia.  

On February 1997 VA respiratory examination, the veteran 
complained of shortness of breath at less than 50 feet.  He 
reported having undergone a mitral valve replacement 
procedure 15 years earlier and a second mitral valve 
replacement six years previously.  Pulmonary function testing 
was performed and the examiner reported that the findings 
were consistent with a mild ventilatory defect which was both 
obstructive and restrictive in nature.  There was no evidence 
of emphysema, as demonstrated by a normal measurement of 
diffusion capacity of carbon monoxide.  The impressions were 
of status post injury to the right lung with subsequent 
fibrosis and scar tissue, and mild obstructive and 
restrictive ventilatory defect secondary to the right lung 
injury.  The examiner opined that the veteran had evidence of 
a mild to moderate restrictive and obstructive ventilatory 
defect secondary to his previous shell fragment wound.  The 
examiner added that it was likely that the veteran becomes 
significantly short of breath on mild exertion.  Some of this 
was thought due to the mitral valve replacement and his 
cardiovascular status.  The examiner noted that, the veteran 
nevertheless had significant pulmonary disease.  In a 
February 1997 rating decision, the RO increased the 
disability rating for pleural cavity injury residuals to 60 
percent.  

At a July 1998 hearing, the veteran testified that his 
biggest problem was with his lungs and he believed that, in 
the absence of any heart disorder, his lung disorder would 
prevent him from being able to work.  He added that, as a 
carpenter, he experienced problems with dust and this created 
breathing difficulties.  He also had difficulty with any 
climbing or using steps.  He testified that he often felt as 
if he were not getting sufficient air, his nose turned blue, 
his lips became purple, and he tired very easily.  His only 
other work had been farm labor, which he described as very 
strenuous.  He had not been employed full-time since the 
1970s.  


Analysis

The Board of Veterans' Appeals (Board) finds that the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Under the applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  In determining 
whether an individual is employable by reason of the service-
connected disabilities, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age, however, may not be considered a factor.  
38 C.F.R. § 3.341.  If there is one service-connected 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability. 38 C.F.R. § 4.16(a).  The Board finds that the 
veteran meets the requirements of 38 C.F.R. § 4.16(a) in 
qualifying for a total disability rating, in that the 
service-connected disabilities manifested by residuals of a 
pleural cavity injury due to shell fragment wound and the 
right posterior chest shell fragment wound scar are 
disabilities resulting from common etiology and are 
considered one disability, rated 60 percent disabling.  

The veteran has a tenth grade education and his civilian 
employment has been as a farmer and carpenter.  His testimony 
as to the strenuous nature of his employment is plausible.  
The evidence also demonstrates that he has complained of 
dyspnea on exertion of moderate nature.  He has not worked 
since approximately 1970.  On VA examination of the veteran 
in February 1997, the examiner opined that there was evidence 
of a ventilatory defect secondary to his shell fragment wound 
and the examiner noted that it was likely the veteran becomes 
significantly short of breath on mild exertion.  The veteran 
testified in July 1998 that, absent any heart disorder, his 
lung disorder would prevent him from being able to work.  The 
Board finds that the evidence supports the conclusion that 
the veteran has a respiratory disorder arising from his 
service-connected pleural cavity injury residuals; and this 
disorder, when considered with his education and occupational 
experience, renders him 

unable to secure or follow a substantially gainful 
occupation.  He is, therefore, unemployable due to his 
service-connected disabilities and the claim should be 
granted.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

